Affirmed and Memorandum Opinion on Rehearing filed December 21, 2006







Affirmed
and Memorandum Opinion on Rehearing filed December 21, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-00904-CR
____________
 
DANNY R. ALEJANDRO, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 339th Criminal
District Court
Harris County, Texas
Trial Court Cause No. 1026952
 

 
M E M O R A N D U M   O P I N I O N   O N   R E H E A R I N G
Appellant
entered a plea of guilty to unlawful possession of a firearm by a felon in this
case, cause number 1026952.  In cause number 103546, appellant was convicted by
a jury of burglary of a habitation.  On August 15, 2005, the trial court
sentenced appellant in each case to confinement for fifty years in the
Institutional Division of the Texas Department of Criminal Justice, with the
sentences to be served concurrently.  Appellant filed a timely, written notice
of appeal in each case.[1]




Appellant=s appointed counsel filed a brief in
which he concluded the appeal is wholly frivolous and without merit.  The brief
met the requirement of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 
(1967), presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced.  See High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  No pro se response was
filed.  This court issued an opinion affirming appellant=s conviction in this cause on June
29, 2006, and we granted his appointed counsel=s motion to withdraw from
representation.  Appellant filed a pro se motion for rehearing, asserting that
he had requested a copy of the record and an extension of time to file his
response.  The State filed a response in opposition to the rehearing.  
On
August 24, 2006, this court granted appellant=s motion for rehearing, ordered our
opinion of June 29, 2006, in this cause withdrawn, and ordered that appellant
be furnished a copy of the record.  The district clerk informed this court that
appellant received the record, and appellant filed his pro se response to
counsel=s brief.  The State then filed a
reply to appellant=s response.  
We have
carefully reviewed the record, counsel=s brief, appellant=s response, and the State=s reply.  We agree with counsel that
the appeal is wholly frivolous and without merit.  Further, we find no
reversible error in the record.  A discussion of the brief would add nothing to
the jurisprudence of the state.  We are not to address the merits of each claim
raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for review.  See Bledsoe v. State, 178
S.W.3d 824, 827-28 (Tex. Crim. App. 2005). 
Accordingly,
the judgment of the trial court is affirmed.
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
December 21, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Guzman. 
Do Not Publish C Tex. R. App. P.
47.2(b).




[1]  This court affirmed appellant=s burglary conviction.  See Alejandro v. State,
No. 14-05-00905-CR (Tex. App.CHouston [14th
Dist.] June 29, 2006, pet. filed) (not designated for publication).